DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 16-20 are rejected under 35 U.S.C 103(a) as being unpatentable over KR 102009-0125317 (“KWAK”) in view of KR 100229189 (“JI”). As to KWAK and JI, Examiner is relying on the drawings provided by Applicant.
 
Regarding Claims 1 and 16KWAK discloses A refrigerator comprising:
	a main body (10);

	shelf fixing devices (at each side 540) provided at opposite sidewalls inside the storage compartment to fix the shelf, wherein each of the shelf fixing devices includes:
	a shelf support portion (540, seen in Figs. 2-3) configured to support a lower side of the shelf and to move in a downward direction as a load on the shelf increases; 
	a shelf fixing portion (530) configured to fix the shelf at an upper side of the
shelf and to move in the downward direction together with the shelf support portion;
and move in the downward direction together with the shelf support portion; and
	a connecting portion (520) including a pair of gears (510) configured to connect the shelf support portion to the shelf fixing portion.
	KWAK does not disclose the connecting portion allowing the shelf fixing portion and the shelf support portion to have different moving lengths.
	JI discloses a similar invention having a shelf (60) with a the connecting portion (90) allowing the shelf fixing portion and the shelf support portion to have different moving lengths (via spring 91) on the basis of a gear ratio of the pair of gears so that a fixing force on the shelf is changed according to the load of on the shelf (91).
	It would have been obvious to one having skill in the art before the effective filing date of the invention that the shelf taught by KWAK could be adapted so that the elf support portion to have different moving lengths on the basis of a gear ratio of the pair of gears so that a fixing force on the shelf is changed according to the load of on the shelf (91); as demonstrated by JI, so the shelf can be adapted to change with heavier storage items
Regarding Claim 2, the combination discloses (KWAK) wherein the connecting portion includes a pair of gears (510) each rotatable in linkage with a corresponding one of the shelf support portion and the shelf fixing portion, the pair of gears (510 having different sizes (512, 514).
Regarding Claim 3, the combination discloses (KWAK) wherein the connecting portion includes a first gear engaged with the shelf support portion and rotatable relative to the shelf support portion, and a second gear engaged with the shelf fixing portion and the first gear and the second gear rotatable relative to the shelf fixing portion and the first gear and being smaller than the first gear.
Regarding Claim 4, the combination discloses (JI) the shelf fixing devices includes a pair of shelf fixing devices at each of the opposite sidewalls of the storage
compartment, and each of the opposite sidewalls includes a pair of insertion grooves
into which the pair of shelf fixing devices are inserted, respectively.
Regarding Claim 17, the combination discloses (KWAK) wherein the pair of gears (512, 514) include: a first gear engaged with the shelf support portion (540) and rotatable relative to the shelf support portion; and
a second gear (512, 514) engaged with the shelf fixing portion and the first gear and rotatable relative the shelf support portion to have different moving lengths on the basis of a gear ratio of the pair of gears so that a fixing force on the shelf is changed according to the load of on the shelf.
Regarding Claim 18, the combination discloses (KWAK) wherein the shelf support portion (540) includes a first rack gear engaged with the first gear (512, 514), and a support plate configured to support the shelf, and the shelf fixing portion includes 
Regarding Claim 19, the combination discloses (KWAK) the shelf (200) has opposite side edges thereof formed with fixing grooves that are fixed by the fixing protrusions (As taught by Ji, see 93).
Regarding Claim 20, the combination discloses (KWAK) wherein as the load on the shelf (200) increases, a difference between a distance moved downward by the shelf fixing portion (530) and a distance moved downward by the shelf support portion (540) is reduced to thereby increase the fixing force with which the fixing protrusion is fixed to the fixing groove.
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are not persuasive. Applicant argues the prior art does not disclose “a shelf fixing portion configured to fix the shelf at an upper side of the shelf.”
As to independent claims 1 and 16, Examiner respectively disagrees, because claim 1 only requires that the shelf fixing portion is configured to hold the shelf in place via an upper side. In this case, Applicant’s shelf fixing portion (140) is configured to hold the shelf in place via the upper side via a shelf support portion (120).
In the same way, KWAK (see Figs. 1-4), disclose the shelf fixing portion (530) id configured to hold the shelf in place via an upper side via the shelf support portion (540) to hold the shelf in place from the upper side. Thus, the rejections are maintained as presented above.

Allowable Subject Matter
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 6-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLEY S WRIGHT whose telephone number is (571)270-3328.  The examiner can normally be reached on M-F 11:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIMBERLEY S WRIGHT/Primary Examiner, Art Unit 3637